        Case 6:16-cv-01710-AA          Document 118       Filed 04/03/19     Page 1 of 3




DANIEL R. KRUSE (OSB 064023)                                                Hon. Ann L. Aiken
Daniel R. Kruse, Attorney at Law
101 East Broadway, Suite 130
Eugene, OR 97401
Phone: (541) 687-6788
Fax: (541) 345-3373
Email: dan@speakthelaw.com

Attorney for Plaintiffs
Additional counsel for Plaintiffs listed below




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION

CASCADIA WILDLANDS, THE
CENTER FOR BIOLOGICAL                                               Case No.: 6:16-CV-01710-AA
DIVERSITY, and AUDUBON SOCIETY
OF PORTLAND,

                              Plaintiffs,               PLAINTIFFS’ OBJECTIONS TO
v.                                                      DEFENDANTS’ SECOND
                                                        SUPPLEMENTAL PRETRIAL
SCOTT TIMBER CO., ROSEBURG                              DISCLOSURES
RESOURCES CO., and RLC
INDUSTRIES CO.,

                              Defendants.




       Plaintiffs’ respectfully submit the following objections to Defendants’ Second

Supplemental Pretrial Disclosures (Dkt. No. 116). Plaintiffs reserve the right to object to any of

Defendants’ witnesses or exhibits not listed in Defendants’ Second Supplemental Pretrial

Disclosures.




PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ SECOND SUPPLEMENTAL
PRETRIAL DISCLOSURES - Page 1 of 3
        Case 6:16-cv-01710-AA          Document 118        Filed 04/03/19     Page 2 of 3




       Exhibits 212 through 217

       Defendants’ exhibits 212 through 217 are documents related to (1) illegal garbage

dumping in or around the Benson Ridge parcel and (2) Defendants’ cleanup efforts. Plaintiffs

object to these exhibits on the grounds that they are not relevant and for the reasons set forth

more fully in Plaintiffs’ second Motion in Limine (Dkt. No. 97 at 5-9).

                                         CONCLUSION

       For the reasons stated herein, Plaintiffs respectfully request that the Court exclude the

aforementioned exhibits.

       Dated this 3rd day of April, 2019.

                                                      /s/ Daniel R. Kruse
                                                      DANIEL R. KRUSE (OSB 064023)
                                                      dan@speakthelaw.com
                                                      101 East Broadway, Suite 130
                                                      Eugene, OR 97401
                                                      (541) 687-6788
                                                      (541) 345-3373 (fax)

                                                      NICHOLAS S. CADY (OSB 113463)
                                                      nick@cascwild.org
                                                      Cascadia Wildlands
                                                      PO Box 10455
                                                      Eugene, Oregon 97455
                                                      (541) 434-1463
                                                      (541) 434-6494 (fax)

                                                      BRIAN P. SEGEE (pro hac vice)
                                                      bsegee@biologicaldiversity.org
                                                      Center for Biological Diversity
                                                      P.O. Box 1646
                                                      OjaI, CA 93024
                                                      (802) 750-8852

                                                      DANIEL C. SNYDER (OSB 105127)
                                                      dan@tebbuttlaw.com
                                                      Law Offices of Charles M. Tebbutt, PC
                                                      941 Lawrence St.
                                                      Eugene, OR 97401

PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ SECOND SUPPLEMENTAL
PRETRIAL DISCLOSURES - Page 2 of 3
        Case 6:16-cv-01710-AA         Document 118       Filed 04/03/19        Page 3 of 3




                                                    (541) 344-3505
                                                    (541) 344-3516 (fax)

                                                    Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019 I served the foregoing Plaintiffs’ Objections to

Defendants’ Second Supplemental Pretrial Disclosures on Defendants’ counsel by using the

Court’s electronic filing and service system.

       Dated this 3rd day of April, 2019.

                                                    /s/ Daniel R. Kruse

                                                    DANIEL R. KRUSE (OSB 064023)
                                                    dan@speakthelaw.com
                                                    101 East Broadway, Suite 130
                                                    Eugene, OR 97401
                                                    (541) 687-6788
                                                    (541) 345-3373 (fax)




PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ SECOND SUPPLEMENTAL
PRETRIAL DISCLOSURES - Page 3 of 3
